Citation Nr: 0936671	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-12-011	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for the service-connected 
bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1971 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the RO.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1971 to April 1974.  

2.  On September 11, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran is shown to have withdrawn 
this appeal and, hence, there remain no allegations of error 
of fact or law for appellate consideration.  

Accordingly, for this reason, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  


		
STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


